Citation Nr: 0803496	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.

The instant appeal arose from a February 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied the claims on 
appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
hearing loss is related to service.

2. Tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's active military service, and sensorineural hearing 
loss may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus because his duties in 
service required him to guard planes, specifically B-52s, 
while the engines were running, and he wore no ear 
protection.  His service records show his military occupation 
specialty was as an air policeman.  He asserts that he had no 
significant post-service noise exposure, as he worked in 
insurance sales.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a).

The veteran currently has a hearing loss disability according 
to the VA standards outlined above.  The claims folder 
contains a November 2004 VA audiology examination report 
which reveals that his speech recognition scores are 98 
percent in the right ear and 94 percent in the left ear.  His 
average puretone thresholds are 42 in the right ear and 49 in 
the left ear.  The veteran also reports bilateral tinnitus.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  There is no evidence of hearing 
loss manifested to a compensable degree within one year of 
service; therefore service connection for hearing loss on a 
presumptive basis is not warranted.

Service connection for hearing loss and tinnitus are not 
warranted on a direct basis because the preponderance of the 
evidence does not show that hearing loss and tinnitus were 
incurred in service.  The veteran's entrance and discharge 
examinations reveal auditory testing results.  These entrance 
and discharge audiometer readings show that his hearing in 
the upper frequencies worsened during service while his 
hearing in the lower frequencies improved.  However, a VA 
audiologist reviewing the service medical records concluded 
that at service separation, the veteran's hearing was normal 
on the left and demonstrated "only a very mild hearing loss 
at 3000 Hz in the right."

Other audiograms in service revealed that the veteran worked 
in construction for a year prior to service which included 
rock quarry work and exposure to excessive noise.  A March 
1964 in-service audiogram noted that he worked security on 
the flight line.  An April 1965 in-service audiogram noted 
that the veteran did wear ear protection when exposed to jet 
engine noise in the flight line, and it was reported that 
there was no tinnitus in either ear.

The first pertinent post-service medical record is a private 
audiology evaluation dated in 2003, over 37 years post-
service discharge.  He reported in a May 2004 written 
statement that his tinnitus began in 1982, over 15 years 
after service separation, and has gradually worsened.  
Evidence of such a prolonged period without apparent medical 
complaint weighs against the claims.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Further, the preponderance of the evidence does not support a 
nexus between the veteran's current hearing loss or tinnitus 
and service.  The record contains no competent medical 
opinion which provides a nexus between service and current 
hearing loss or tinnitus.  While the veteran has suggested 
that his current hearing loss and tinnitus is related to 
service, as a lay person, he has no competence to give a 
medical opinion on the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The only competent medical evidence on this point does not 
support the claim.  The medical opinion provided by the 2004 
VA examiner concluded that the veteran's "tinnitus and 
hearing loss are less likely as not to have been caused by 
the acoustic trauma experienced by this veteran while in the 
military."  The examiner supported his conclusion by noting 
that the veteran only had a mild hearing loss at one 
frequency when he separated from service.  The examiner noted 
that noise-induced hearing loss most often occurs first at 
4000 Hz.  While acknowledging that the loss at the time of 
the 2004 VA examination followed the classic noise-induced 
pattern of hearing loss, the fact that the veteran had almost 
entirely normal hearing at separation from service weighed 
against the claim, in the opinion of the examiner.  In 
addition, the examiner noted that hearing loss usually occurs 
in both ears.  Finally the examiner was persuaded by the fact 
that the veteran's hearing was so good at service separation 
and is currently so bad.  He indicated that such a 
discrepancy in disability between 1966 and 2004 did not 
support the claim.

In sum, the preponderance of the evidence is against finding 
that the veteran's current hearing loss and tinnitus are 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2004 that fully 
addressed the first three notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  With regard to the 
fourth notice element, while the appellant was not 
specifically asked to submit evidence and/or information in 
his possession to the AOJ, any such defect was cured by 
actual knowledge on the part of the claimant.  His actual 
knowledge of the fourth notice element is confirmed by his 
January 2004 written statement to the AOJ wherein he stated, 
"I have no additional evidence in my pos[s]ession to support 
my claim."

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records.  The veteran submitted a private 
audiology report and his written contentions.  The appellant 
was afforded a VA medical examination with a medical opinion 
in November 2004.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claims for entitlement to service connection for 
bilateral hearing loss and tinnitus are denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


